Citation Nr: 1636542	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-07 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force from September 1972 to May 1974 and in the United States Navy from November 1975 to October 1979.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from January and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The January 2014 decision reopened and denied service connection for a low back disability and denied service connection for tremors.  The September 2014 decision denied service connection for PTSD.

In a November 2015 decision, the Board dismissed the Veteran's claims for service connection for a depressive disorder, tremors, and a low back disability.  At that time, the Board remanded his claim for service connection for PTSD to comply with his request to testify during a videoconference hearing before a Veterans Law Judge.

In July 2016, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the probative evidence supports a finding that the Veteran has currently diagnosed PTSD that has been attributed by a VA psychiatrist to in-service stressors that are consistent with the circumstances of his service. 



CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran contends that he was exposed to several stressful events while serving aboard the USS MIDWAY.  In 1978, while moving an aircraft on the flight deck during rough seas to allow a helicopter to land, a tow tractor slid and the plane nearly went overboard, that caused him to blow the canopy so he could escape if it went over.  Also in 1978, the Veteran was almost sucked into a jet engine while removing an electrical cord from an aircraft.

In his September 2014 notice of disagreement, the Veteran reported that he was off the coast of Yemen during a mortar war and was exposed to Russian aircraft flying over the ship.  In his March 2015 substantive appeal, the Veteran stated that he performed dangerous jobs while working aboard the USS MIDWAY and USS CONSTELLATION.  He was a crew chief and had to assist in starting plane engines without getting caught or sucked into the plane.  While on the USS MIDWAY, he frequently feared for his life and others' when he had to get planes ready for takeoff.

Thus, the Veteran maintains that service connection is warranted for PTSD.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), that simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fifth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b) (2015).

Verification is also not required, in some cases, for stressors that are related to "fear of hostile military or terrorist activity."  38 C.F.R. §3.304(f)(3).  In such cases, if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.

In relevant part, 38 U.S.C.A.§ 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Facts

Service treatment records show that, in May 1972, when examined for enlistment, the Veteran gave a history of nervousness and an examiner noted anxiety and stress (5/24/89 VBMS STR Medical (#2), pp. 6, 8-9).  A psychiatric abnormality was not noted on examination and the Veteran was found qualified for active service.  

When examined for enlistment in February 1976, the Veteran denied having depression or nervous trouble and a psychiatric abnormality was not noted (5/24/89 VBMS STR Medical (#1), pp. 4, 6).  

Clinical records during the Veteran's second period of active service show that, on December 11, 1978, he felt doom and depression and was referred by a chaplain (5/24/89 VBMS STR Medical, pp. 10-11).  Depression was diagnosed and the Veteran was referred to the psychiatry department.  He was hospitalized with a provisional diagnosis of an adjustment reaction.  Id. at 15-17.  The discharge diagnosis on December 14, 1978 was situational reaction with passive/aggressive features.  Id. at 18.  When examined for discharge in September 1979, a psychiatric abnormality was not noted.  Id. at 2.

Service records confirm that the Veteran was assigned to the USS MIDWAY from January 1997 to October 1978 and to the USS CONSTELLATION from December 1978 and that his main occupation in service was airman (6/13/14 VBMS Military Personnel File, pp. 4, 19, 41; 9/14/87 DD 214 (Navy).  See 10/24/14 VBMS VA 21-0820 Report of General Information (describing airman duties).

A command history of the USS MIDWAY for 1978 shows that, between March 14 and 17, 26 Soviet aircraft conducted surveillance against the task group (11/21/14 VBMS Correspondence (3rd set), p. 14.  No Soviet aircraft penetrated closer than 50 nautical miles of the task force.  The records do not discuss an incident related to being off the coast of Yemen.

The post service medical evidence reflects the Veteran's medical history of repeated VA hospitalizations for suicidality, including overdose attempts in 1981 and 1990 (3/25/15 VBMS CAPRI, p. 52).  

The Veteran was hospitalized from November 1990 to January 1991 for treatment of an adjustment disorder with mixed emotional features and an atypical bipolar disorder by history (2/25/91 VBMS Summaries of Inpatient Treatment, p. 1).  The record recounts the Veteran's apparent history of depression going back to 1980 following his father's death in 1982 with an attempted suicide following marital problems with a bottle of aspirin and whiskey.  He was treated with antidepressants for a short period of time.  From 1982 until 1985, he had no inpatient psychiatric admissions and also was not taking any medications.  In 1985, he received alcohol treatment.

Recent VA medical records describe the Veteran's hospitalizations in August and October 2013, January, March and November 2014, and February 2015, for depression and suicidal ideation, and show his regular outpatient psychiatric treatment (9/9/14 VBMS, CAPRI, p. 11; 3/25/15 VBMS CAPRI, pp. 21, 47, 51-52; 3/3/14 VBMS CAPRI, pp. 59, 64; 12/10/13 VBMS CAPRI, pp. 2, 5).  

An October 19, 2013 mental health note includes Axis I diagnoses of a major depressive disorder, an anxiety disorder, an need to rule out PTSD, and a personality disorder (9/9/14 VBMS CAPRI, 38).  

In March 2014, the Veteran felt suicidal because of finances and was hospitalized on March 28, 2014 (4/21/14 VBMS CAPRI, pp. 72-73, 76).  On March 29, 2014, he wondered if he had PTSD (4/21/14 VBMS CAPRI, p. 67).  That day, the Veteran described to his psychiatrist his recurring nightmare of the incident on the flight deck when he had to move a plane to make room for a helicopter (4/21/14 VBMS CAPRI, p. 61; 9/9/14 VBMS CAPRI, p. 25).  While working, the plane slid backwards and he was afraid he was going into the ocean.  The Veteran pumped the brakes, grabbed the handle and "blew the canopy".  He heard chains flying and admitted to his psychiatrist that he was "scared to death".  The Veteran had to explain what he did to the air boss and commanding officer who were understanding.  He noted that he still was unable to be in tight quarters.  The Veteran also saw a man sucked into the intake of a jet and had to carry out a dead body with the fire department.

An April 24, 2014 VA psychiatry note includes the Veteran's account of nightmares of helping to move an airplane from the carrier deck and getting caught in jet exhaust that blew him off the flight deck into a safety net but not overboard (9/9/14 VBMS CAPRI, p. 15).  He also had other memories of casualties that occurred on the ship.  His psychiatrist's assessment was of recurrent major depression and mild PTSD.

Subsequent medical records reflect the Veteran's diagnoses of a major depressive disorder and PTSD (9/9/14 VBMS CAPRI, p. 3; 3/25/15 VBMS CAPRI, pp. 21, 51; 2/23/15 VBMS CAPRI, p. 25).  A May 2014 psychiatric follow up session includes the Veteran's account of nightmares of being around planes in the military (9/9/14 VBMS CAPRI, p. 10).

In a February 2015 PTSD Disability Benefits Questionnaire (DBQ), a VA psychologist-examiner concluded that the Veteran's symptoms did not meet diagnostic Criteria D and E for a diagnosis of PTSD and diagnosed an antisocial personality disorder (2/23/15 VBMS C&P Exam).  The examiner noted the Veteran's history of working as a firefighter in the Air Force and on a carrier deck in the Navy.  The Veteran had 3 or 4 hospitalizations for suicidality and the examiner commented that records suggested some may be manipulative and motivated for seeking disability.  The examiner observed that in 1978, the Veteran claimed depression and suicidal tendencies "to avoid deployment" and because he "wanted to get married and [he] was not going to let the Navy keep us apart."  

The Veteran's reported stressors of fear of being swept overboard while moving a plane on the flight deck and being caught in jet exhaust were considered by the examiner to be exposure to a traumatic event that caused intense fear.  The Veteran had recurrent distressing dreams and avoidance of reminders of the stressors, feelings of detachment and sleep disturbance.  The Veteran did not have sufficiently persistent symptoms of increased arousal (Criterion D) and duration of symptoms (Criterion E) to meet the criteria for PTSD according to the examiner. 

Records of the Veteran's February 2015 hospitalization for suicidality indicate that his main stressor remained financial distress (3/25/15 VBMS CAPRI, 47). 

A March 2015 VA PTSD DBQ, completed by the Veteran's clinic psychiatrist, includes diagnoses of PTSD and major depression.  The psychiatrist noted that symptoms attributable to PTSD included flashbacks, nightmares, intrusive memories, and hypervigilance, and referenced the April 24, 2014 clinical record discussed above.  The examiner found that the Veteran met all the diagnostic criteria for PTSD.

Analysis

The Veteran contends that he currently has PTSD due to several stressful incidents during service, primarily while serving aboard the USS MIDWAY.  There was no diagnosis of PTSD during service, and none of the reported stressors is verifiable based on the information provided.  Further, the evidence does not establish that the Veteran engaged in combat with the enemy for VA purposes.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  The Veteran's military occupational specialty was airman, and he did not receive any awards or decorations indicating combat service.  See DD Form 214 (Navy). 

Nevertheless, the Board finds that the Veteran's reported stressors are generally consistent with the circumstances of his service while an airman aboard the aircraft carriers.  38 U.S.C.A. § 1154(a).  Specifically, the Veteran reported fear of being swept overboard while moving a plane on a carrier flight deck and being caught in jet exhaust and nearly blown of the deck.  

The Veteran is competent to report these incidents, and there is no evidence of record to suggest that his statements are false.  Therefore, under currently applicable regulations, the Veteran's lay statements as to these events are sufficient to establish their occurrence for the purposes of his PTSD claim.

Again, the Veteran states that he was greatly bothered by the above-summarized events during service, had psychiatric symptoms in service, and that he has had continuous symptoms since service.

The medical evidence generally establishes a continuing pattern of psychiatric symptoms since service.

The VA psychologist-examiner who provided the February 2015 examination diagnosed an anti-social personality disorder.  The examiner concluded that the Veteran was exposed to two stressful events aboard the USS MIDWAY consistent with the circumstances of his military service, but did not meet the diagnostic criteria for PTSD under Criterion D (persistent symptoms of increased arousal) and Criterion E (duration of symptoms)

The Veteran's VA clinic psychiatric, in March 2015, diagnosed PTSD and major depression and found that the Veteran met all the diagnostic criteria for PTSD, although specific stressors were not discussed.  Given this psychiatrist's medical expertise and extended clinical relationship with the Veteran, the Board finds the physician's opinion more probative and persuasive than that of the February 2015 VA examiner.  

In the aggregate, the opinions link the current disability to an injury in active service. 

In this case, there seems to be agreement that the Veteran has a current psychiatric disability; and examiners have attributed at least a part of that disability to military experiences in service.  Given the opinions, the evidence is in favor of service connection for a psychiatric disability, diagnosed as PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303, 3.304(f).


ORDER

Service connection for PTSD is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


